Citation Nr: 9902348	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-39 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1963.  The Department of Veterans Affairs (VA) Regional 
Office (RO) granted service connection for the disability at 
issue and assigned it a 10 percent rating in May 1992, and 
the veteran appealed the assignment of the 10 percent rating.  
He presented testimony during a hearing which was held at the 
RO in November 1992.  

The RO denied a total rating based upon individual 
unemployability due to service-connected disability in August 
1997, and informed the veteran of its decision and of his 
right to appeal it within one year thereof at the time.  He 
did not appeal that decision.  


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected 
duodenal ulcer disability produce some stomach discomfort 
which is well-controlled by medication.  

2.  The veterans service-connected duodenal ulcer disability 
is no more than mildly disabling.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for duodenal ulcer have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The veteran contends that an increased rating is warranted 
for his service-connected duodenal ulcer disability, as it is 
more disabling than reflected by the 10 percent rating 
assigned.  He states that he has a great deal of pain which 
is associated with the disability.  He also notes that 
Helicobacter pylorus bacteria has been found on biopsy.  

The Board initially notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim. 38 U.S.C.A. § 5107(a).  In this regard, 
the Board is satisfied that all relevant facts have been 
developed, and the duty to assist the veteran has been 
fulfilled.

Factual Background

All medical records discussed are VA medical records.  
Attempts were made to obtain private medical records, but the 
private health-care providers who were contacted did not 
furnish any records.  The veteran was informed of this, and 
did not furnish any other medical records or any addresses or 
other information concerning where any additional records 
relevant to this claim could be obtained..  

In September 1991, an upper gastrointestinal series had 
revealed a duodenal bulb deformity with an acute ulcer within 
the duodenal bulb.  Gastric emptying was being delayed by 
spasm at the gastric outlet in the pylorus and duodenal bulb.  
Two months later, after medication, he was guaiac negative.  
The veterans hematocrit has been normal throughout the 
course of his claim.  

In December 1991, the veterans weight was recorded as 203 
pounds.

A hearing was held at the RO in November 1992.  During the 
hearing, the veteran testified that his ulcer burned daily, 
even with medication, and that in the past six months, he had 
passed blood twice in his stool, and had vomited twice.  
Transcript (T.) at 1.  His ulcer medication level had been 
increased twice since January 1992.  T. 3.  When he would get 
a burning sensation with eating, it could last for two hours.  
When he would have an exacerbation, the only way for him to 
have a good meal would be to wait a few days.  T. 3-4.  The 
medication would only ameliorate the symptoms so that they 
were not too bad and he could deal with them.  T. 5.  

In November 1992, it was noted that the veteran had a history 
of peptic ulcer disease by upper gastrointestinal series in 
September 1991, and that he was on Zantac® without continued 
symptoms except for a burning sensation which was worst at 
three in the morning.  Endoscopy revealed a three by three 
millimeter erosion in the inferior duodenal bulb, and an 
eight by two millimeter ulceration superficially.  The latter 
appeared to be healing.  The impression was probable reflux 
esophagitis which was under adequate symptom control on 
Zantac®.  The veterans peptic ulcer disease appeared to be 
healing.   

An esophageal motility study in January 1993 revealed normal 
peristalsis.  In February 1993, the veteran was felt to have 
noncardiac chest pain.  In May 1993, the veteran was noted to 
have thoracic scoliosis in conjunction with his complaints of 
radicular, lower chest and back pain.  

Between June and July 1993, the veteran was evaluated for 
abdominal pain.  It was determined that the veteran had acute 
cholecystitis and cholelithiasis.  A cholecystectomy was 
performed.  A large gallstone was removed during the surgery.  
Also during this time, the veteran was determined to have 
hepatosplenomegaly and a right kidney cyst.  A June 1993 
hospital discharge summary states that he had vomited several 
times without any gross hematemesis, and that he denied 
having any recent black or tarry stools.  It was reported 
that he had had symptoms similar to those currently about 14 
months beforehand, and that he had some question as to 
whether he had vomited blood back then.  He reported having 
another similar episode two to three years prior to 
admission.

In March 1994, the veteran reported continued heartburn if he 
missed medication for two days.  His cholecystectomy scar was 
itching, and he had had back pain for three years.  He 
complained of dysphagia to large pills, but reported having 
no problem with foods, having no weight loss, and having a 
good appetite.  In May 1994, the veteran advised that he was 
not currently employed, but that he had designed 
supercomputers.  

In November 1994, the veteran complained of chest and back 
pains.  The impression was continued back and abdominal pain 
of unknown etiology.  

In January 1995, the veteran reported having pain in both 
lung bases since his gallbladder surgery in July 1993.  It 
was felt that his symptoms were related to degenerative joint 
disease and scoliosis of his spine.  X-rays of the chest 
revealed granulomatous changes in the lungs.  

In July 1995, the veteran was reported to have 
gastroesophageal reflux disease.  An 
esophagogastroduodenoscopy was scheduled.  In August 1995, an 
esophagogastroduodenoscopy revealed a swollen fold at the 
apex of the duodenal bulb, and no ulcer.

In April 1996, an esophagogastroduodenoscopy was normal.  So 
was an upper gastrointestinal series with a small bowel 
follow-through.  

A VA examination in May 1996 revealed that the veteran 
reported a good appetite, stable weight, and no nausea, 
vomiting, or dysphagia.  He reported occasional regurgitation 
of gastric contents with burning juices, despite Omeprazole®.  
His stools were normal.  He reported constant right upper 
quadrant pain radiating around towards his back, and stated 
that he had had it before and continued to have it after his 
cholecystectomy.  It seemed to be aggravated by lifting, 
meals, etc., and was relieved by Tylenol®.  His weight was 
218 pounds; maximum weight for the preceding year was 
reported to be 225 pounds.  

Clinically, his abdomen was soft, flat, and moderately obese, 
his bowel sounds were normal, there were no palpable masses, 
and his liver and spleen were not palpably enlarged.  There 
was a fairly large right upper quadrant scar from the 
veteran's cholecystectomy.  A prior gastric biopsy was noted 
to have revealed H. pylori infection.  There was no anemia, 
vomiting, hematemesis, or melena.  There was chronic 
continuous right upper quadrant pain radiating around towards 
the back which had been unchanged both since the ulcer 
treatment and the cholecystectomy.  The etiology of it was 
unclear.  The diagnosis was history of chronic duodenal ulcer 
disease, currently in remission with no evidence of active 
ulcer craters by studies, and while on Omeprazole® therapy.  

In May 1996, the veteran stated that his ulcer symptoms had 
been mis-diagnosed as cholecystitis, and that the pain which 
he had had and continued to have was from his moderate ulcer 
disease.  

Relevant Law and Regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  See 38 C.F.R. Part 
4.  

With respect to duodenal ulcer, the schedular criteria are 
found in 38 C.F.R. § 4.114, Diagnostic Code 7305:                                             

  Severe; pain only partially relieved by standard ulcer 
therapy,    
   periodic vomiting, recurrent hematemesis or melena, with                 
   manifestations of anemia and weight loss productive of 
definite           
   impairment of health.                                   60 
percent disabling

  Moderately severe; less than severe but with impairment of          
   health manifested by anemia and weight loss; or recurrent             
   incapacitating episodes averaging 10 days or more in 
duration           
   at least four or more times a year.                40 
percent disabling

  Moderate; recurring episodes of severe symptoms two or 
three         
   times a year averaging 10 days in duration; or with 
continuous          
   moderate manifestations.                              20 
percent disabling

  Mild; with recurring symptoms once or twice yearly. 
                 10 percent 
disabling


Words such as "mild", "moderate" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board initially notes that the veteran has had no weight 
loss associated with his duodenal ulcer disability.  In 
December 1991, his weight was recorded as 208; in May 1996 
his weight was 218.  

Moreover, vomiting associated with the duodenal ulcer 
disability has not been recently shown.  The vomiting which 
occurred in 1993 occurred when he presented for treatment for 
cholecystitis and cholelithiasis; such vomiting was not 
reported to be associated with the ulcer disability.  Most 
significantly, during the May 1996 VA examination, the 
veteran denied vomiting, as well as nausea.  

Documented or certain hematemesis has not been shown.  
Moreover, the veteran has had no melena, bright red blood per 
rectum, or blood in his stools shown clinically after 
medication was commenced following acute duodenal ulcer 
diagnosis by upper gastrointestinal series in September 1991.  
He has been guaiac negative when examined, and his hematocrit 
has at all times been normal.  Anemia has never been 
demonstrated.

The veteran has testified that he would get a burning 
sensation occasionally with eating, which could last for two 
hours.  He has advised physicians who were treating him and 
evaluating his medicinal needs that he only has heartburn 
when he does not take his medication regularly.  
Additionally, doctors have indicated that his stomach 
disability is adequately controlled by medication. The 
veteran concedes, in his testimony, that he has substantial 
amelioration of his symptoms by medication.

The Board has concluded that the medical evidence shows no 
more than mild duodenal ulcer symptoms, consisting of 
symptoms of burning, which are essentially relieved by the 
use of medication.  There has not been demonstrated to be 
symptoms consistent with higher disability ratings, such as 
weight loss, vomiting, recurrent hematemesis or melena, nor 
has anemia been shown.  It is clear from the above medical 
evidence, as well as the veterans statements, that his 
duodenal ulcer disability more nearly approximates the 
criteria for a 10 percent rating, indicative of a mild 
disability, than it does for any higher rating.  As such, an 
increased rating is not warranted.

In reaching its conclusion, the Board has placed particular 
weight of probative value on the May 1996 VA examination 
report, which found chronic duodenal ulcer disease by history 
only, in remission, with no evidence of active disease, 
controlled by medication.  The Board is of course aware that 
the veteran attributes pain and other symptomatology he 
currently experiences to his service-connected duodenal ulcer 
disability.  However, the medical evidence of record appears 
to attribute such pain to other causes, to include gallstones 
and a back problem.  The veterans assertion that he has 
moderate ulcer disease is not competent medical evidence of 
the same.  Nor is his assertion that his ulcer symptoms were 
misdiagnosed.  Medical evidence is required.  Although the 
veteran, as a lay person, can report that he experiences 
pain, he cannot provide competent medical evidence with 
respect to the medical etiology of his reported symptoms. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) 
is not for application in this case as the evidence for and 
against the claim clearly is not in relative equipoise but 
instead preponderates against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991), Williams (Willie) v. 
Brown, 4 Vet. App. 270, 273-74 (1993), and Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Accordingly, the Board 
concludes that a disability rating in excess of 10 percent 
for the service-connected duodenal ulcer disability is not 
warranted. 

Additional matter

The veteran has essentially contended that his service-
connected ulcer causes him unusually severe pain, and that 
the disability caused him to lose a job as an air traffic 
controller.  The Board interprets these contentions as a 
claim of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b) (1998).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior Court holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) which found that when an extraschedular grant 
may be in order, that issue must be referred to those 
"officials who possess the delegated authority to assign such 
a rating in the first instance," pursuant to 38 C.F.R. § 
3.321 (1998).  In the instant case, the RO has not yet had an 
opportunity to address whether referral for an extraschedular 
evaluation may be in order.  Consequently, the Board refers 
this matter to the RO for initial consideration. 


ORDER

Entitlement to disability rating in excess of 10 percent for 
duodenal ulcer is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
